Case 6:18-cv-00087-BMM Document 67 Filed 04/15/20 Page 1of 3

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT
Form 1. Notice of Appeal from a Judgment or Order of a
United States District Court

 

 

Name of U.S. District Court: | District of Montana, Helena Division

 

 

U.S. District Court case number: | CV-18-87-H-BMM-JTJ

 

 

 

Date case was first filed in U.S. District Court:| August 13, 2018

 

 

Date of judgment or order you are appealing: | March 20, 2020

 

 

 

Fee paid for appeal? (appeal fees are paid at the US. District Court)

@ Yes © No C IFP was granted by U.S. District Court

 

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)

 

Montana Green Party, Danielle Breck, Chery! Wolfe, Harry C. Hoving, Doug

Campbell, Steve Kelly, Antonio Morsette, Tamara R. Thompson, and Adrien
Owen Wagner

 

 

Is this a cross-appeal? C Yes @ No

 

If Yes, what is the first appeal case number?

 

 

Was there a previous appeal in this case? C Yes © No

 

If Yes, what is the prior appeal case number?

 

 

Your mailing address:

 

James C. Linger, Attorney at Law

 

 

 

1710 South Boston Avenue

 

 

 

 

 

 

 

 

City: | Tulsa State:} OK =| Zip Code:| 74119-4810

 

 

 

 

 

 

 

Prisoner Inmate or A Number (if applicable):

 

 

 

Signature | S/James C. Linger Date | April 15, 2020

 

 

 

 

 

Complete and file with the attached representation statement in the US. District Court

Feedback or questions about this form? Email us at forms‘@ca9 uscourts. gov

 

Form 1 Rev. 12/01/2018

 

 

 

 
Case 6:18-cv-00087-BMM Document 67 Filed 04/15/20 Page 2 of 3

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

Form 6. Representation Statement
Instructions for this form: http://www.ca9.uscourts. gov/forms/formbinstructions. pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations. )
Name(s) of party/parties:
Montana Green Party, Danielle Breck, Chery] Wolfe, Harry C. Hoving, Doug

Campbell, Steve Kelly, Antonio Morsette, Tamara R. Thompson, and Adrien
Owen Wagner

 

 

Name(s) of counsel (if any):
James C. Linger

 

 

 

 

Address: (1710 South Boston Avenue, Tulsa, OK 74119-4810
Telephone number(s): | (918) 585-2797

Email(s): | bostonbarristers@tulsacoxmail.com

 

 

 

 

 

 

 

 

Is counsel registered for Electronic Filing in the 9th Circuit? @ Yes C No

 

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)

Name(s) of party/parties:

Corey Stapleton, in his official capacity as Secretary of State for the State of Montana

 

 

Name(s) of counsel (if any):

Matthew T. Cochenour
Hannah E. Tokerud
Patrick M. Risken

Address: | 215 North Sanders, P.O. Box 201401, Helena, MT 59620-1401
Telephone number(s): | (406) 444-2026

 

 

 

 

 

 

 

 

 

 

 

Email(s): | mcochenour2@mt.gov; hannah.tokerud@mt.gov; prisken@mt.gov

 

To list additional parties and/or counsel, use next page.

Feedback or questions about this form? Email us at forms(@ca9.uscourts.gov

 

Form 6 1 New 12/01/2018

 

 
Case 6:18-cv-00087-BMM Document 67 Filed 04/15/20 Page 3 of 3

Continued list of parties and counsel: (attach additional pages as necessary)

Appellants

Name(s) of party/parties:

Mont. Green Party, Danielle Breck, Cheryl Wolfe, Harry C. Hoving, Doug Camp-
bell, Steve Kelly, Antonio Morsette, Tamara R. Thompson, Adrien Owen Wagner
Name(s) of counsel (if any):

Quentin M. Rhoades, Rhoades Seifert & Erickson, P.L.L.C.

 

 

 

 

 

 

 

Address: |430 North Ryman, Missoula, Montana 59802
Telephone number(s): (406) 721-9700

 

 

 

 

 

 

Email(s): |qmr@montanalawyer.com

 

Is counsel registered for Electronic Filing in the 9th Circuit? @ Yes C No

Appellees
Name(s) of party/parties:

 

 

 

Name(s) of counsel (if any):

 

 

 

 

Address:

 

 

 

 

Telephone number(s):

Email(s):

 

 

 

 

 

Name(s) of party/parties:

 

 

Name(s) of counsel (if any):

 

 

 

 

Address:

 

 

 

 

Telephone number(s):

Email(s):

 

 

 

 

Feedback or questions about this form? Email us at forms(@ca9.uscourts.gav

Form 6 2 New 12/01/2018

 

 
